Citation Nr: 0603862	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  01-08 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from February 
to November 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
St. Petersburg, Florida (RO).  

The case was previously before the Board in July 2004, when 
it was remanded for additional development including an 
examination of the veteran.  The requested development has 
been completed.  The Board now proceeds with its review of 
the appeal.  


FINDINGS OF FACT

1.  The veteran's service-connected post-traumatic stress 
disorder (PTSD) is manifested by anxiety, depression, 
complaints of sleep disturbance, nightmares, panic attacks, 
and a Global Assessment of Functioning Scale (GAF) score of 
between 40 and 49.   

2.  The evidence of record reveals that the veteran's PTSD 
renders her unable to work which approximates total 
industrial impairment.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claim for service connection for an increased rating for 
PTSD.  This is so because the Board is taking action 
favorable to the veteran and granting a 100 percent 
disability rating.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2005).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2005).

The veteran is service-connected for PTSD as the result of an 
inservice personal assault.  Her PTSD is currently rated as 
70 percent disabling under Diagnostic Code 9411.  This rating 
contemplates:  

occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

38 C.F.R. § 4.130, Diagnostic Code 9411.  A 100 percent 
rating contemplates: 

total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.
  
Id (emphasis added). 

The evidence of record supports the assignment of a 100 
percent disability rating for the veteran's service-connected 
PTSD.  VA treatment records reveal that the veteran requires 
regular therapy sessions to treat her PTSD along with 
treatment with prescription medication.  Psychiatric 
treatment notes dated from 2003 to the present reveal that, 
although the veteran's PTSD symptoms show control with her 
medication, she still has nightmares, anxiety, and that she 
undertakes behavioral action to avoid stressful situations.  
Treatment records also show that the veteran has occasional 
panic attacks.  Moreover, the veteran's treating psychiatrist 
has consistently assigned a GAF score of 40.   A GAF score of 
31 to 40 indicates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).   See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994)(emphasis added).  

In March 2005, the most recent VA psychiatric examination of 
the veteran was conducted.  She reported symptoms of 
insomnia, nervousness with nailbiting, flashbacks, and 
nightmares at least three times a week.  Mental status 
examination revealed an anxious mood and restricted affect. A 
GAF of 49 was assigned.  A GAF score of 41 to 50 is defined 
as serious symptoms, such as suicidal ideation, severe 
obsessional rituals, frequent shoplifter or any serious 
impairment in social, occupational, or school functioning, 
such as no friends, unable to keep a job.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994)(emphasis added).  The examiner also noted that the 
veteran was unable to work in a structured employment 
situation and "is not employable."   

The evidence of record clearly shows that the veteran is 
unable to maintain employment as a result of her service-
connected PTSD symptoms.  This inability to maintain 
employment demonstrates total occupational impairment as 
contemplated by the 100 percent disability rating.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Accordingly, an increased 
rating of 100 percent for the veteran's service-connected 
PTSD is granted.  


ORDER

An increased rating of 100 percent is granted for PTSD, 
subject to the law and regulations governing the payment of 
monetary awards.  



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


